Name: 82/938/EEC: Commission Decision of 22 December 1982 amending the list of establishments in the Eastern Republic of Uruguay approved for the purpose of importing fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-12-31

 Avis juridique important|31982D093882/938/EEC: Commission Decision of 22 December 1982 amending the list of establishments in the Eastern Republic of Uruguay approved for the purpose of importing fresh meat into the Community Official Journal L 383 , 31/12/1982 P. 0013 - 0014*****COMMISSION DECISION of 22 December 1982 amending the list of establishments in the Eastern Republic of Uruguay approved for the purpose of importing fresh meat into the Community (82/938/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), and in particular Articles 4 (1) and 18 (1) (a) and (b) thereof, Whereas a list of establishments in Uruguay, approved for the purposes of the importation of fresh meat into the Community, was drawn up initially by the Commission Decision of 25 November 1980, and was amended and published by Decision 81/92/EEC (2), as last amended by Council Decision 82/533/EEC (3); Whereas a routine inspection made in application of Article 5 of Directive 72/462/EEC and Article 3 (1) of Commission Decision 80/15/EEC of 21 November 1979 concerning the on-the-spot inspections to be carried out in respect of the importation of bovine animals, swine and fresh meat from non-member countries (4), has revealed that the level of hygiene of certain establishments may be considered to be satisfactory; whereas these establishments may therefore be kept or entered on the Community list; Whereas this inspection has, however, revealed in other approved establishments, some of which had been approved until 31 December 1982 by Council Decision 82/533/EEC, that in some cases insufficient effort has been made to improve hygiene standards, and in other cases those standards have fallen; whereas approval of these plants cannot therefore be maintained or extended; whereas, in addition, some plants have not been presented again by the Uruguayan authorities for Community inspection; Whereas it is therefore necessary to modify the list of establishments; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 81/92/EEC is hereby replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 22 December 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 58, 5. 3. 1981, p. 43. (3) OJ No L 234, 9. 8. 1982, p. 14. (4) OJ No L 8, 12. 1. 1980, p. 26. ANNEX LIST OF ESTABLISHMENTS 1.2 // // // Establishment No // Address // 1,2 // I. BOVINE MEAT A. Slaughterhouses and cutting premises // 1.2 // // // 2 // FrigorÃ ­fico Colonia, Tarariras, Colonia // 3 // FrigorÃ ­fico Carrasco, Paso Carrasco, Canelones // 7 // FrigorÃ ­fico Infrinsa, Cerro Largo // 12 // FrigorÃ ­fico Tacuarembo, Tacuarembo // 14 // FrigorÃ ­fico Efcsa - Planta Durazno, Durazno // 20 // FrigorÃ ­fico Comargen, Las Piedras, Canelones // 106 // FrigorÃ ­fico Inprogan, La Paz, Canelones // 344 // FrigorÃ ­fico San Jacinto, San Jacinto, Canelones // 394 // FrigorÃ ­fico Cybaran, Salto // 1,2 // B. Slaughterhouses // 1.2 // // // 55 // FrigorÃ ­fico Elbio PÃ ©rez RodrÃ ­guez, San JosÃ © // 1,2 // II. SHEEP MEAT // Slaughterhouses and cutting premises // 1.2 // // // 7 // FrigorÃ ­fico Infrinsa, Cerro Largo // 14 // FrigorÃ ­fico Efcsa - Planta Durazno, Durazno // 106 // FrigorÃ ­fico Inprogan, La Paz, Canelones // 344 // FrigorÃ ­fico San Jacinto, San Jacinto, Canelones // 1,2 // III. HORSE MEAT // Slaughterhouses and cutting premises // 1.2 // // // 303 // FrigorÃ ­fico Clay, Pando, Canelones // 1,2 // IV. COLD STORES // 1.2 // // // 10 // FrigorÃ ­fico Modelo - Planta Propios, Montevideo // 87 // FrigorÃ ­fico Santos Arbiza, Montevideo // 175 // FrigorÃ ­fico Corfrisa, Las Piedras, Canelones // 903 // FrigorÃ ­fico Acer, Montevideo // //